FILED
Appellate Case: 20-3251   Document: 010110716016       Date Filed: 07/26/2022
                                                                United           Page:
                                                                       States Court     1
                                                                                    of Appeals
                                                                        Tenth Circuit

                                                                       July 26, 2022
                     UNITED STATES COURT OF APPEALS
                                                                   Christopher M. Wolpert
                                 TENTH CIRCUIT                         Clerk of Court



 UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

 v.                                                       No. 20-3251
                                             (D.C. No. 2:06-CR-20021-KHV-JPO-1)
 HECTOR MOREIRA,                                            (D. Kan.)

        Defendant - Appellant.


                            ORDER AND JUDGMENT *


 Before HOLMES, MATHESON, and PHILLIPS, Circuit Judges.


       Mr. Hector Moreira, proceeding pro se, 1 appeals from the district court’s

 dismissal of his compassionate release motion under 18 U.S.C.

 § 3582(c)(1)(A)(i). Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.



       *
               This order and judgment is not binding precedent, except under the
 doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
 however, for its persuasive value consistent with Federal Rule of Appellate
 Procedure 32.1(a) and Tenth Circuit Rule 32.1(A). After examining the briefs
 and appellate record, this panel has determined unanimously that oral argument
 would not materially assist in the determination of this appeal. See F ED . R. A PP .
 P. 34(a)(2); 10 TH C IR . R. 34.1(G). The case is therefore ordered submitted
 without oral argument.
       1
              Because Mr. Moreira appears pro se, we construe his filings liberally,
 but do not act as his advocate. See United States v. Parker, 720 F.3d 781, 784 n.1
 (10th Cir. 2013).
Appellate Case: 20-3251   Document: 010110716016      Date Filed: 07/26/2022      Page: 2



                                          I

       At all material times, Mr. Moreira has been incarcerated at USP Terre

 Haute in Indiana, a penal facility of the Federal Bureau of Prisons (“BOP”). In

 2007, he was convicted of multiple violations of 21 U.S.C. § 841 and 18 U.S.C.

 § 2 for his role in a drug-trafficking conspiracy. Based on a total adjusted offense

 level of 44 and a criminal history category of I, the U.S. Sentencing Guidelines

 Manual (“U.S.S.G.” or “Guidelines”) imprisonment range for Mr. Moreira’s

 crimes was life in prison. The district court sentenced Mr. Moreira to life in

 prison. A panel of this Court affirmed his sentence on direct appeal. See United

 States v. Moreira, 317 F. App’x 745 (10th Cir. 2008) (unpublished).

       On July 3, 2020, Mr. Moreira petitioned the officials at USP Terre Haute to

 place him in home confinement pursuant to the Coronavirus Aid, Relief, and

 Economic Security (“CARES”) Act, Pub. L. No. 116-136, § 12003(b)(2), 134

 Stat. 281, 516 (2020). R., Vol. IV, at 37 (Pet.’s Home Confinement Request,

 dated July 3, 2020). The Warden denied his request on July 13, 2020, concluding

 that Mr. Moreira did not meet the priority guidelines for a transfer to home

 confinement. See id. (Resp. to Pet.’s Home Confinement Request, dated July 13,

 2020). Although he was informed of his right to file an administrative appeal,

 Mr. Moreira failed to do so.

       However, on September 24, 2020, Mr. Moreira filed a so-called

 compassionate release motion in federal district court under 18 U.S.C.

                                          2
Appellate Case: 20-3251   Document: 010110716016       Date Filed: 07/26/2022    Page: 3



 § 3582(c)(1)(A)(i), arguing that the COVID-19 pandemic necessitated a reduction

 of his sentence. 2 See id. at 18 (Mot. Brought Under 18 U.S.C. § 3582(c)(1)(A)(i),

 filed Sept. 24, 2020); see also United States v. Maumau, 993 F.3d 821, 824 (10th

 Cir. 2021) (discussing the statutory provisions that “authorize defendants to file

 their own motions for compassionate release”). Section 3582(c)(1)(A)(i) allows a

 district court to modify a prisoner’s sentence if “extraordinary and compelling

 reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). Mr. Moreira

 sought compassionate release in light of his life sentence, his hypertension

 diagnosis, his increased risk of contracting COVID-19 at USP Terre Haute, his

 rehabilitation efforts, and his desire to provide support to his “ailing” father. See

 R., Vol. IV, at 25–34.

       On November 25, 2020, the district court dismissed Mr. Moreira’s motion,

 principally due to a purported lack of jurisdiction stemming from his apparent

 failure to exhaust administrative remedies. 3 See id. at 120–21 (Dist. Ct.’s Order


       2
               The CARES Act expanded the power of the BOP to “place a prisoner
 in home confinement” in light of the pandemic. See CARES Act, Pub. L. No.
 116-136, § 12003(b)(2), 134 Stat. 281, 516 (2020). But this relief is distinct from
 that which a prisoner may secure through a motion for compassionate release
 pursuant to 18 U.S.C. § 3582(c)(1)(A), which involves a reduction in the
 prisoner’s sentence. As applied here, that means the home confinement relief that
 Mr. Moreira sought from the Warden in July 2020 cannot be equated with the
 relief that he subsequently sought in September 2020 from the district court.
       3
             The compassionate release statute includes an exhaustion
 requirement, specifying that “the court . . . may reduce the term of imprisonment”
                                                                        (continued...)

                                           3
Appellate Case: 20-3251    Document: 010110716016       Date Filed: 07/26/2022    Page: 4



 Dismissing Pet.’s Mot., dated Nov. 25, 2020). Additionally, the district court

 thoroughly reviewed the merits of Mr. Moreira’s motion, individually addressing

 the factors that he cited in support of his claim for relief—especially those factors

 correlating with the criteria identified by the “Sentencing Commission [in its

 Policy Statement, U.S.S.G. § 1B1.13] . . . that may constitute [extraordinary and

 compelling] grounds for compassionate release.” Id. at 122–23. The district

 court ultimately found that Mr. Moreira failed to show that “[his] factors, either

 individually or collectively, establish extraordinary and compelling reasons for

 release.” Id. at 129. Thus, the district court found that Mr. Moreira failed to put

 forth “reasons that warrant his release under Section 3582(c)(1)(A),” and

 concluded that dismissal was proper. Id. at 130.

       Importantly, the district court did not stop there. Specifically, the court

 concluded that even if Mr. Moreira had exhausted his administrative remedies and

 “[e]ven if [Mr. Moreira’s] life sentence, his rehabilitation efforts, his father’s

 failing health, the conditions at USP Terre Haute and the COVID-19 pandemic

 were considered ‘extraordinary and compelling’ reasons for release [under the



       3
        (...continued)
 under certain detailed circumstances either “upon motion of the defendant after
 the defendant has fully exhausted all administrative rights to appeal a failure of
 the [BOP] to bring a motion on the defendant’s behalf” or, alternatively, “the
 lapse of 30 days from the receipt of such a request by the warden of the
 defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A) (emphasis
 added).

                                            4
Appellate Case: 20-3251    Document: 010110716016       Date Filed: 07/26/2022      Page: 5



 criteria of § 1B1.13], the Court [still] would deny relief after considering the

 various factors under 18 U.S.C. § 3553.” Id. at 129.

       The court elaborated on its reasoning:

              A sentence of time served, or approximately 13 years, is
              inconsistent with the seriousness of defendant’s offense,
              the need for deterrence and the need to protect the public.
              Specifically, defendant committed a significant drug
              trafficking offense. As part of the offense conduct,
              defendant was responsible for 4.89 kilograms of actual
              methamphetamine. He also possessed a firearm and was
              a manager or supervisor in the criminal activity that
              involved at least five participants. Defendant obstructed
              justice by recklessly creating a substantial risk of death or
              serious bodily injury to another person while fleeing from
              a law enforcement officer. Defendant’s calculated offense
              level was 44, which is greater than the maximum of 43
              under the Sentencing Guidelines.

                     The Court recognizes that defendant has participated
              in several BOP programs, including training as a plumber.
              He apparently has made progress toward rehabilitation.
              Even so, on balance, the factors under Section 3553(a) do
              not support a reduced sentence.

 Id. at 129–30 (citations omitted).

       In sum, the court rested its denial of Mr. Moreira’s motion on separate and

 independent grounds and concluded that, even assuming that Mr. Moreira were

 otherwise eligible for relief, the court still would deny him compassionate release

 because the balance of the § 3553(a) factors tilted against him. This appeal

 followed.




                                           5
Appellate Case: 20-3251   Document: 010110716016       Date Filed: 07/26/2022   Page: 6



       In his appellate briefing, Mr. Moreira acknowledges that the district court

 denied relief based “on several independent reasons.” Aplt.’s Opening Br. at 3.

 In that regard, he observed that “although [the court] based its decision on [Mr.]

 Moreira’s failure to exhaust administrative remedies, it nonetheless conducted a

 full evaluation of [Mr.] Moreira’s circumstances, including the § 3553(a) factors

 and the [U.S.S.G.] § 1B1.13 policy statement.” Id. Attach. A.

       Mr. Moreira contends that the court “abused its discretion,” when it

 “dismissed [his] motion for lack of jurisdiction.” Id. Attach. B. More

 specifically, he argues that he actually exhausted his administrative remedies. See

 id. at 4. To that end, Mr. Moreira asserts that § 3582(c)(1)(A) requires only that

 “thirty days pass[] from submission of [a home confinement] request to the

 warden” before a district court may entertain a request for compassionate release.

 Id. Attach. A. As such, Mr. Moreira argues that he exhausted his administrative

 remedies because “the required thirty (30) days had elapsed when [he] filed his

 pro-se motion.” Id.

       Mr. Moreira further contends that the district court erred in its “procedural

 decision denying him relief, based upon the use of the now defunct and

 inapplicable” Guidelines Policy Statement—that is, U.S.S.G. § 1B1.13—which,

 he says, “does not apply to motions filed by defendant[s] in a pro-se [sic]

 capacity.” Id. at 2. Lastly, though he does not challenge in a specific or

 meaningful manner the district court’s § 3553(a) analysis, Mr. Moreira concludes

                                           6
Appellate Case: 20-3251   Document: 010110716016       Date Filed: 07/26/2022      Page: 7


 that considering his circumstances “individually or collectively,” “he is entitled to

 ‘compassionate release.’” Id. Attach. B.

                                          II

       “[U]nder the current statutory framework, a prisoner may move for

 compassionate release ‘only if three requirements are met: (1) the district court

 finds that extraordinary and compelling reasons warrant such a reduction; (2) the

 district court finds that such a reduction is consistent with applicable policy

 statements issued by the Sentencing Commission; [4] and (3) the district court

 considers the factors set forth in [18 U.S.C.] § 3553(a), to the extent that they are




       4
               By its plain terms, the Guidelines compassionate release Policy
 Statement, § 1B1.13, prescribes the circumstances under which “[u]pon motion of
 the Director of the Bureau of Prisons under 18 U.S.C. § 3582(c)(1)(A), the court
 may reduce a term of imprisonment” of a prisoner, “if, after considering the
 factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable, the
 court determines that . . . extraordinary and compelling reasons warrant the
 reduction.” U.S.S.G. § 1B1.13(1)(A). The commentary to this provision
 identifies the following reasons that may constitute grounds for extraordinary and
 compelling circumstances: (1) the defendant’s medical condition; (2) the
 defendant’s age; (3) the defendant’s family circumstances; and (4) other
 extraordinary and compelling reasons as determined by the Director of the Bureau
 of Prisons. See U.S.S.G. § 1B1.13, cmt. n.1. Because the text literally speaks of
 compassionate release motions filed by the BOP Director, a question arose in the
 federal courts as to whether this Guidelines provision applies when, as here, the
 compassionate release motion is filed by a prisoner. As discussed infra, the
 district court answered that question in the affirmative, but subsequent binding
 precedent in our circuit indicates that the court was mistaken.

                                            7
Appellate Case: 20-3251    Document: 010110716016        Date Filed: 07/26/2022     Page: 8


 applicable. [5]’” United States v. Hemmelgarn, 15 F.4th 1027, 1029 (10th Cir.

 2021) (quoting Maumau, 993 F.3d at 831).

       “A district court ‘may deny compassionate-release motions when any of the

 three prerequisites listed in § 3582(c)(1)(A) is lacking and do[es] not need to

 address the others.’” Id. (alteration in original) (quoting United States v. McGee,

 992 F.3d 1035, 1043 (10th Cir. 2021)). Stated otherwise, “[i]f the most

 convenient way for the district court to dispose of a motion for compassionate

 release is to reject it for failure to satisfy one of the steps, we see no benefit in

 requiring it to make the useless gesture of determining whether one of the other

 steps is satisfied.” United States v. Hald, 8 F.4th 932, 942–43 (10th Cir. 2021),

 cert. denied, --- U.S. ----, 142 S. Ct. 2742 (2022).




       5
               18 U.S.C. § 3553(a) lists the following factors that a district court
 should consider when determining the appropriate sentence for a defendant: (1)
 “the nature and circumstances of the offense and the history and characteristics of
 the defendant;” (2) “the need for the sentence imposed[ ] . . . to reflect the
 seriousness of the offense, to promote respect for the law, and to provide just
 punishment for the offense[,] to afford adequate deterrence to criminal conduct[,]
 to protect the public from further crimes of the defendant[,] and . . . to provide the
 defendant with needed educational or vocational training, medical care, or other
 correctional treatment in the most effective manner;” (3) “the kinds of sentences
 available;” (4) “the kinds of sentence and the sentencing range established for[] . .
 . the applicable category of offense committed by the applicable category of
 defendant as set forth in the guidelines[ ] . . . .;” (5) “any pertinent policy
 statement” issued by the Sentencing Commission; (6) “the need to avoid
 unwarranted sentence disparities among defendants with similar records who have
 been found guilty of similar conduct; and” (7) “the need to provide restitution to
 any victims of the offense.” 18 U.S.C. § 3553(a).

                                             8
Appellate Case: 20-3251    Document: 010110716016       Date Filed: 07/26/2022    Page: 9


       “We review de novo whether a district court ‘possesse[s] jurisdiction to

 modify [a] [d]efendant’s sentence’ under § 3582(c)(1)(A).” United States v.

 Saldana, 807 F. App’x 816, 818 n.4 (10th Cir. 2020) (unpublished) (alterations in

 original) (quoting United States v. Smartt, 129 F.3d 539, 540 (10th Cir. 1997));

 cf. United States v. Lucero, 713 F.3d 1024, 1026 (10th Cir. 2013) (“The scope of

 a district court’s authority in a []sentencing [modification] proceeding under

 § 3582(c)(2) is a question of law that we review de novo.” (alterations in original)

 (quoting United States v. Rhodes, 549 F.3d 833, 837 (10th Cir. 2008))).

       More generally, “[w]e review a district court’s order denying relief on a

 § 3582(c)(1)(A) motion for abuse of discretion.” Hemmelgarn, 15 F.4th at 1031;

 see also United States v. Williams, 848 F. App’x 810, 812 (10th Cir. 2021)

 (unpublished) (reviewing the denial of a sentence reduction under

 § 3582(c)(1)(A)(i) for abuse of discretion); Saldana, 807 F. App’x at 818 n.4

 (“We review for abuse of discretion the district court’s decision to deny an

 authorized sentence reduction.”); cf. United States v. Piper, 839 F.3d 1261, 1265

 (10th Cir. 2016) (“We review for an abuse of discretion a district court’s decision

 to deny a reduction of sentence under 18 U.S.C. § 3582(c)(2).” (quoting United

 States v. Osborn, 679 F.3d 1193, 1195 (10th Cir. 2012))). Under this standard,

 “[a] district court abuses its discretion when it relies on an incorrect conclusion of

 law or a clearly erroneous finding of fact.” Hemmelgarn, 15 F.4th at 1031

 (quoting United States v. Battle, 706 F.3d 1313, 1317 (10th Cir. 2013)).

                                            9
Appellate Case: 20-3251   Document: 010110716016       Date Filed: 07/26/2022    Page: 10


        But “[l]ike other errors, abuses of discretion may be harmless.” United

  States v. Tony, 948 F.3d 1259, 1264 (10th Cir. 2020). Thus, “if we find an abuse

  of discretion, we must determine whether the error was harmless” before we

  reverse the district court’s disposition. United States v. Vaughn, 370 F.3d 1049,

  1051 (10th Cir. 2004). “An error ‘is harmless unless it had a “substantial

  influence” on the outcome or leaves one in “grave doubt” as to whether it had

  such effect.’” Id. (quoting United States v. Cestnik, 36 F.3d 904, 910 (10th Cir.

  1994)).

                                          III

        We agree with Mr. Moreira that the district court committed legal error by

  finding that it did not have jurisdiction to review Mr. Moreira’s motion.

  Furthermore, insofar as the district court concluded that U.S.S.G. § 1B1.13’s

  criteria are applicable and binding—where Mr. Moreira and not the Director of

  the BOP filed the compassionate release motion—we conclude that Mr. Moreira’s

  suggestion of error also is on target. However, we ultimately conclude that these

  two errors are harmless and uphold the district court’s judgment.

        As Mr. Moreira recognizes, the district rested its decision on several

  independent bases. More specifically, in addressing the exhaustion question and

  the merits factors that a prisoner must satisfy to secure compassionate release, the

  court reasoned that even assuming that Mr. Moreira had administratively

  exhausted his claims and demonstrated extraordinary and compelling reasons

                                           10
Appellate Case: 20-3251   Document: 010110716016        Date Filed: 07/26/2022    Page: 11


  under the criteria of U.S.S.G. § 1B1.13, the court still would deny his motion for

  compassionate release “after considering the various factors under 18 U.S.C.

  § 3553(a).” R., Vol. IV, at 129. In other words, the district court correctly

  perceived that § 3553(a) provides a separate and distinct basis for denying a

  compassionate release motion and determined that, irrespective of whether Mr.

  Moreira satisfied the other grounds for compassionate release, his motion was

  appropriately denied because the balance of the § 3553(a) factors tilted against

  him. Notably, Mr. Moreira does not find fault in any specific or meaningful way

  with the district court’s § 3553(a) analysis. Accordingly, we conclude that this

  analysis stands undisturbed and supports the court’s decision to deny Mr.

  Moreira’s motion for compassionate release. This denial thus was not an abuse of

  discretion.

                                            A

        In United States v. Hemmelgarn, a decision published after the district

  court dismissed Mr. Moreira’s motion, we determined as a matter of first

  impression that the exhaustion requirement found in § 3582(c)(1)(A) is not

  “jurisdictional in nature.” 15 F.4th at 1030–31. Specifically, we

  concluded—following our sister circuits who had previously looked into the

  matter—that “§ 3582(c)(1)(A)’s exhaustion requirement is a claim-processing

  rule.” Id. at 1031. Practically, this means that, if the government does not argue

  exhaustion before the district court, that argument ordinarily is not

                                           11
Appellate Case: 20-3251    Document: 010110716016       Date Filed: 07/26/2022    Page: 12


  preserved—regardless of whether a movant “failed to provide proof that he

  exhausted his administrative remedies.” Id.; cf. Eberhart v. United States, 546

  U.S. 12, 15 (2005) (explaining that claim-processing rules “may be ‘unalterable

  on a party’s application’ but ‘can nonetheless be forfeited if the party asserting

  the rule waits too long to raise the point’” (quoting Kontrick v. Ryan, 540 U.S.

  443, 456 (2004))).

        Put simply, the district court here committed legal error when it sua sponte

  concluded that Mr. Moreira’s motion for compassionate release was subject to

  dismissal for lack of jurisdiction because he allegedly failed to administratively

  exhaust his remedies. Rather, the court should have inquired whether the

  government sought to enforce the exhaustion rule. See Hemmelgarn, 15 F.4th at

  1031 (“Even though [the movant] failed to provide proof that he exhausted his

  administrative remedies [for purposes of § 3582(c)(1)(A)], the government did not

  argue exhaustion on appeal. This argument is waived.”); cf. United States v.

  Purify, No. 20-5075, 2021 WL 5758294, at *3 & n.2 (10th Cir. Dec. 3, 2021)

  (unpublished) (concluding that the government did not waive its exhaustion

  argument on appeal, because the government, at the “first opportunity” afforded

  to it, “argued forcefully” that petitioner failed to exhaust his remedies under of

  § 3582(c)(1)(A)). 6

        6
               The government actually failed to present an exhaustion argument
  before the district court. See R., Vol. IV, at 78–98 (Government’s Resp. to
                                                                      (continued...)

                                            12
Appellate Case: 20-3251    Document: 010110716016       Date Filed: 07/26/2022     Page: 13


        Furthermore, the district court committed another error—this one related to

  whether Mr. Moreira had made a sufficient showing of extraordinary and

  compelling reasons. In particular, the district court reasoned that, even though

  Mr. Moreira moved for compassionate release—instead of the BOP Director—the

  provisions of U.S.S.G. § 1B1.13 defined the relevant and controlling criteria for

  determining whether his reasons for seeking relief were extraordinary and

  compelling. In this regard, the court stated:

               In December of 2018, the First Step Act amended Section
               3582(c)(1)(A) to permit defendants (rather than only the BOP) to
               file motions for compassionate release.         The Sentencing
               Commission’s policy statement, which was effective November
               1, 2018, nonetheless remains the relevant policy statement in
               determining whether “extraordinary and compelling reasons”
               warrant defendant’s release. Unless the grounds for resentencing
               fall within one of the specific categories that Congress has
               authorized under Section 3582(c), the Court lacks jurisdiction to
               consider defendant’s request.

  R., Vol. IV, at 124 (citation omitted). Thus, the district court determined that,

  even where the movant is a prisoner, as here, § 1B1.13’s criteria is applicable and


        6
         (...continued)
  § 3582 Mot., filed Oct. 26, 2020); id. at 84 & n.5 (the government conceding that
  “it appears” that the exhaustion requirement “is met” in this case by virtue of the
  Warden denying Mr. Moreira’s July 3, 2020, request for home confinement,
  which the government characterizes as a request for “compassionate release”).
  Thus, notwithstanding the fact that Mr. Moreira’s initial request submitted to the
  Warden was related placement in home confinement—a substantially different
  request than a motion for a reduction of sentence pursuant to § 3582(c)(1)(A),
  see United States v. Springer, 820 F. App’x 788, 790–92 & n.5 (10th Cir. 2020)
  (unpublished)—the government seemingly did not preserve an exhaustion
  challenge.

                                            13
Appellate Case: 20-3251    Document: 010110716016        Date Filed: 07/26/2022   Page: 14


  controlling in the assessment of whether the prisoner has shown extraordinary and

  compelling reasons.

        However, after the district court issued its order, we expressly ruled to the

  contrary—first in our McGee decision, and thereafter in other binding precedent.

  992 F.3d at 1050 (“We conclude instead, as have the Second, Fourth, Sixth, and

  Seventh Circuits, that the Sentencing Commission’s existing policy statement is

  applicable only to motions for sentence reductions filed by the Director of the

  BOP, and not to motions filed directly by defendants.”); accord Maumau, 993

  F.3d at 836–37; cf. Hald, 8 F.4th 938 n.4 (stating that “the district court’s

  discretion is not restricted by any Sentencing Commission policy statements,” but

  noting that “it would hardly be an abuse of discretion for a district court to look

  to the present policy statement for guidance”). Accordingly, to the extent that the

  district court deemed § 1B1.13’s criteria to be applicable and controlling in its

  assessment of whether Mr. Moreira had offered extraordinary and compelling

  reasons in support of his compassionate release motion—as Mr. Moreira

  suggests—the court erred.

                                            B

        We nevertheless uphold the district court’s denial of Mr. Moreira’s motion

  for compassionate release, regardless of the court’s errors in concluding that (1) it

  lacked jurisdiction because of Mr. Moreira’s purported failure to exhaust and (2)

  it was obliged to apply U.S.S.G. § 1B1.13’s criteria even though Mr.

                                            14
Appellate Case: 20-3251     Document: 010110716016        Date Filed: 07/26/2022    Page: 15


  Moreira—not the BOP Director—was the movant. That is because these two

  errors were harmless.

        As Mr. Moreira himself recognizes, the district court denied him relief

  based “on several independent reasons.” Aplt.’s Opening Br. at 3. Specifically,

  the court reasoned that even assuming that Mr. Moreira had administratively

  exhausted his claims and demonstrated extraordinary and compelling

  reasons—under the criteria of U.S.S.G. § 1B1.13—it still would deny his motion

  for compassionate release “after considering the various factors under 18 U.S.C.

  § 3553(a).” R., Vol. IV, at 129.

        In particular, the district court explained that “[e]ven if [Mr. Moreira’s] life

  sentence, his rehabilitation efforts, his father’s failing health, the conditions at

  USP Terre Haute and the COVID-19 pandemic were considered ‘extraordinary

  and compelling’ reasons for release, the Court would deny relief after considering

  the various factors under 18 U.S.C. § 3553.” Id. Then tracking the § 3553(a)

  factors, the court first stated that “[a] sentence of time served, or approximately

  13 years, is inconsistent with the seriousness of [Mr. Moreira’s] offense, the need

  for deterrence and the need to protect the public.” Id. at 129–30. The court

  specifically observed that Mr. Moreira “committed a significant drug trafficking

  offense” and “was responsible for 4.89 kilograms of actual methamphetamine.”

  Id. at 130. Next, the court noted Mr. Moreira’s “possess[ion] of a firearm and

  [his status as] a manager or supervisor in the criminal activity that involved at

                                             15
Appellate Case: 20-3251    Document: 010110716016        Date Filed: 07/26/2022     Page: 16


  least five participants.” Id. The court additionally stated that Mr. Moreira

  “obstructed justice by recklessly creating a substantial risk of death or serious

  bodily injury to another person while fleeing from a law enforcement officer.” Id.

  Lastly, the court recounted that Mr. Moreira’s calculated offense level was 44

  “which is greater than the maximum of 43 under the Sentencing Guidelines.” Id.

  In sum, the court reasoned that, even though Mr. Moreira “has participated in

  several BOP programs” and “apparently has made progress toward

  rehabilitation[,] . . . . on balance, the factors under Section 3553(a) do not support

  a reduced sentence.” Id.

        Mr. Moreira does not specifically or meaningfully find fault with the

  district court’s § 3553(a) analysis. In particular, he does not dispute any of the

  court’s factual findings concerning the circumstances of his crime, the sentence

  imposed, or his calculated offense level. He does not even attempt to argue that

  the court failed to consider or otherwise incorrectly applied the § 3553(a) factors.

  See Aplt.’s Opening Br. Attach. B (explaining that the court “engaged in a[n]

  analysis” that “consider[ed] all the aforementioned [§ 3553(a) factors] and the

  need for deterrence, as well as the need to protect the public”). Indeed, Mr.

  Moreira merely surmises that the court “failed to address and recognize the

  significant strides and rehabilitative effort(s)” as outlined in “character letter(s)”

  from BOP employees submitted on his behalf. Id. at 4. He also cursorily states

  that at least five other inmates “who had . . . more serious and violent crime(s)

                                             16
Appellate Case: 20-3251    Document: 010110716016       Date Filed: 07/26/2022       Page: 17


  were granted ‘compassionate release’” around the same time he submitted his

  petition. Id. However, all of this is not enough for us to conclude that the district

  court abused its discretion here in conducting its § 3553(a) analysis. See United

  States v. Singer, 825 F.3d 1151, 1158 (10th Cir. 2016) (“[W]e will ‘find an abuse

  of discretion only if the district court was arbitrary, capricious, whimsical, or

  manifestly unreasonable when it weighed the permissible § 3553(a) factors.’”

  (emphasis added) (alteration in original) (quoting United States v. Craig, 808 F.3d

  1249, 1261 (10th Cir. 2015))).

        As a panel of our Court most recently explained:

               To the extent [movant] is arguing the district court should have
               given more weight to her post-sentencing conduct, we reject this
               argument. [Movant] maintains that since she has been serving
               her custodial sentence, she has made significant efforts towards
               self-improvement: for example, she has pursued vocational
               training, drug education, and drug-abuse treatment. [Movant] is
               correct that district courts generally may consider a defendant’s
               post-sentencing rehabilitation under § 3553(a), but the “weighing
               of the § 3553(a) factors is committed to the discretion of the
               district court[.]” We conclude the district court did not abuse its
               discretion by finding that, on balance, [movant’s] history and
               characteristics weighed against a sentence reduction.

  United States v. Setiyaningsih, No. 21-8093, 2022 WL 2160001, at *2 (10th Cir.

  June 15, 2022) (unpublished) (citations omitted) (quoting Hald, 8 F.4th at 949).

        In sum, as to the district court’s § 3553(a) analysis, Mr. Moreira offers no

  specific or meaningful argument that the district court abused its discretion. And

  Mr. Moreira has clearly acknowledged that the court’s § 3553(a) ruling provides


                                            17
Appellate Case: 20-3251   Document: 010110716016       Date Filed: 07/26/2022     Page: 18


  an independent basis for denying his motion for compassionate release.

  Accordingly, regardless of the court’s errors in concluding that it lacked

  jurisdiction due to Mr. Moreira’s purported failure to exhaust administrative

  remedies, and that it was obliged in this case involving a prisoner’s

  compassionate release motion to apply U.S.S.G. § 1B1.13’s criteria, we uphold

  the district court’s denial of Mr. Moreira’s motion for compassionate release

  because the two errors are harmless. And the court did not abuse its discretion in

  denying Mr. Moreira’s motion based on its application of the sentencing factors

  of § 3553(a).                            IV

        For the foregoing reasons, we AFFIRM the district court’s judgment.



                                         ENTERED FOR THE COURT



                                         Jerome A. Holmes
                                         Circuit Judge




                                           18